Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

The present invention application contains 18 claims. Claims 1 and 10 are independent.  Claims 1-18 are examined and rejected by the following detail action.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 10 are rejected on the ground of nonstatutory double patenting over claims 1 and 8 of US Patent No. 10928991 B1, respectively. 
10928991 B1 and either claim 1 and 10 of instant application 17/173207, respectively, as follows:
Since claims 1 and 10 of the instant application are under similar scope of the invention, examiner only use claim 1 rejection to demonstrate the double patenting rejection. 

(Patent 10928991 B1)
1. A system configured to facilitate user interactions with a virtual space through graphical chat interfaces, the system comprising: one or more processors configured by machine-readable instructions to: execute an instance of the virtual space that includes a simulated 3- dimensional topography, to implement the instance of the virtual space by receiving and executing commands, wherein the commands are received from users through client computing platforms associated with the users, wherein execution of the commands facilitates interactions between the users and locomotion of user-controlled objects within the simulated 3-dimensional topography of the virtual space; present space interfaces to the users on the client computing platforms, wherein the space interfaces facilitate user actions in the simulated 3-dimensional topography of the virtual space by the users, wherein the users include participating users that participate in a chat sessions, wherein the participating users include a first user, wherein the space 

(Instant Application 17/173207)
A system configured to facilitate user interactions with a virtual space through graphical chat interfaces, the system comprising:
one or more processors configured by machine-readable instructions to:
execute an instance of the virtual space that includes a simulated 3- dimensional topography, and implement the instance of the virtual space by executing commands, wherein execution of the commands facilitates interactions between users and further facilitates locomotion of user-controlled objects within the simulated 3- dimensional topography of the virtual space;
present space interfaces to the users on the client computing platforms, wherein the users include participating users that participate in chat sessions, wherein the participating users include a first user, wherein the space interfaces 
implement an instance of a chat session to facilitate textual communications between the participating users, and transmit the textual communications that make up the chat session to the client computing platforms associated with the participating users;
present graphical chat interfaces to the participating users such that the graphical chat interfaces replace the space interfaces, wherein the graphical chat interfaces facilitate the textual communications between the participating users, wherein the graphical chat interfaces include a first graphical chat interface that is presented to the first user on the first client computing platform such that the first graphical chat 34Patent Application Attorney Docket No. 45MP-044066 interface replaces the first space interface and the first user has no access to controls provided by the first space interface during presentation of the first graphical chat interface;
identify potential inputs for the participating users in the chat session through the graphical chat interfaces, the potential inputs including available inputs for the participating users to select one or more interactions within the simulated 3- dimensional topography of the virtual space that, upon selection, will effectuate particular locomotion of particular user-controlled objects between virtual space locations within the simulated 3-dimensional topography of the virtual space, wherein the potential inputs include a first potential input for the first user that represents a first action within the simulated 3-dimensional topography of the virtual space;

receive, through the graphical chat interfaces, user input from the participating users, wherein the received user input indicates the selection of the one or more of the identified potential inputs, wherein the received user input from the first user, through the first graphical chat interface, indicates selection of the first potential input; and
responsive to receipt of the user input from the first user, effectuate the first action.

Re-claim 1, all limitations of claim 1 feature in the instant application (17/158925) are anticipated by the parent patent (Patent 10936652 B2)’s claim 1 limitations.


Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Leahy et al. (“Leahy”, US Patent 6219045 B1) in view of Gunderson et al. (“Gunderson”, US 2014/0101572 A1).
Re-claims 1 and 10,
Leahy teaches a system and method for facilitating user interactions with a virtual space through a graphical chat interface, the system comprising:
one or more processors (Figs. 2, 4, col. 4 lines [48-49] . Leahy describes the client terminal 60 including a CPU 100) configured by machine-readable instructions to:
execute an instance of the virtual space that includes a simulated 3- dimensional topography, and implement the instance of the virtual space by executing commands, wherein execution of the commands facilitates interactions between users and further facilitates locomotion of user-controlled objects within the simulated 3- dimensional topography of the virtual space (Figs. 1, 2, 3, 4, col. 3 lines [24-42], col. 8 lines [19-22]. Leahy describes a three-dimensional virtual world chatting room is created to facilitate user actions from the participants joining the chatting room. All the chatting participants from many different user client terminals 20 share the user conversations and actions to the user-controlled objects (i.e. his/her avatar 18) within the three-dimensional virtual world chatting room);
present space interfaces to the users on the client computing platforms, wherein the users include participating users that participate in chat sessions, wherein the participating users include a first user, wherein the space interfaces include a first space interface that is presented to the first user on a first client computing platform associated with the first user (Fig. 1, col. 3 lines [7-30]. Leahy describes a three-dimensional virtual world chatting room 10 including all chatting participants from many different user client terminals 20 share the user conversations and actions to the user-controlled objects (i.e. his/her avatar 18) within the three-dimensional virtual world chatting room. Each user interacts with a client machine which produces a display similar to the screen display virtual world chatting room 10 but from the perspective of the avatar corresponding to that client/user. For example, a first user may be Paula has her own perspective screen display virtual world chatting room 10 for her client device);
implement an instance of a chat session to facilitate textual communications between the participating users, and transmit the textual communications that make up the chat session to the client computing platforms associated with the participating users; present graphical chat interfaces to the participating users such that the graphical chat interfaces replace the space interfaces, wherein the graphical chat interfaces facilitate the textual communications between the participating users, wherein the (Fig. 1, col. 3 lines [7-30], col. 7 lines [58-63]. Leahy describes all the group communications are synchronous and distributed displaying on each participant’s remote client device (i.e. Paula can be a first user having a first perspective chat interface displaying on her device));
identify potential inputs for the participating users in the chat session through the graphical chat interfaces, the potential inputs including available inputs for the participating users to select one or more interactions within the simulated 3- dimensional topography of the virtual space that, upon selection, will effectuate particular locomotion of particular user-controlled objects between virtual space locations within the simulated 3-dimensional topography of the virtual space, wherein the potential inputs include a first potential input for the first user that represents a first action within the simulated 3-dimensional topography of the virtual space (Fig. 1, col. 6 lines [45-48], col. 7 lines [25-32], col. 8 lines [19-22]. Leahy describes the world chatting members can engage the interactions (i.e. manipulate the clickable objects and/or avatars) available on the world chatting room that changes the avatar’s location (i.e. entering and riding on the escalator object, moving the avatar from one place to another));
present, through the graphical chat interfaces, the identified potential inputs for the participating users such that the participating users can select one or more of the identified potential inputs; receive, through the graphical chat interfaces, user input from the participating users, wherein the received user input indicates the selection of the one or more of the identified potential inputs, wherein the received user input from the (Fig. 1, col. 6 lines [45-48], col. 7 lines [25-32], col. 8 lines [19-22]. Leahy describes the world chatting members can engage the interactions (i.e. manipulate the clickable objects and/or avatars) available on the world chatting room that changes the avatar’s location (i.e. entering and riding on the escalator object, moving the avatar from one place to another)).
Leahy does not specifically teach:
the first graphical chat 34Patent Application Attorney Docket No. 45MP-044066interface replaces the first space interface and the first user has no access to controls provided by the first space interface during presentation of the first graphical chat interface.
However, Gunderson teaches:
the first graphical chat 34Patent Application Attorney Docket No. 45MP-044066interface replaces the first space interface and the first user has no access to controls provided by the first space interface during presentation of the first graphical chat interface (Figs. 9, 10, [0017, 0018]. Gunderson describes the full view concept of the chat room (i.e. Fig. 9) and user has no access to control provided by interface 302 (as the first space - shown in condensed view of Fig. 10)).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual world chat system teachings of Leahy with the full and condensed views chat system teachings of Gunderson to provide the full view of chat interface for easier viewing and interacting.


in addition to what Leahy-Gunderson teaches in claims 1 and 10, respectively, Leahy also teaches the system and method, wherein the first action includes a first locomotion of a first user-controlled object between particular virtual space locations within the simulated 3- dimensional topography of the virtual space (Fig. 1, col. 6 lines [45-48], col. 7 lines [25-32], col. 8 lines [19-22]. Leahy describes the world chatting members (i.e. first user) can engage the interactions (as a first action, i.e. manipulate the clickable objects and/or avatars) available on the world chatting room that changes the avatar(i.e. first user-controlled object)’s location (i.e. entering and riding on the escalator object, moving the avatar from one place to another)).

Claims 3-4, 6-9, 12-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Leahy in view of Gunderson, and further in view of Jung (US 2013/0198304 A1).
Re-claims 3 and 12,
Leahy-Gunderson teaches the system and method in claims 1 and 10, respectively, but Leahy fails to teach a system and method, wherein the one or more processors are further configured by machine-readable instructions to determine and present virtual space status information for the first user through the first graphical chat interface.
However, Jung teaches:
 (Figs. 10, 11, [0102, 0104-0105]. Jung describes the interactive activity notifications 1040, 1110, 1120, etc. indicating the activity status associated with a user; any user in the group chatting can be determined as the first user).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual world chat system teachings of modified Leahy with the virtual space status information teachings of Jung to provide users’ activity status on the collaborative virtual resource for collaborative information.
 
Re-claims 4 and 13,
Leahy-Gunderson-Jung teaches the system and method in claims 3 and 12, respectively, but Leahy fails to teach a system and method, wherein the one or more processors are configured by machine-readable instructions such that the status information is generated for the first user responsive to occurrence of an event related to the first user within the instance of the virtual space.  

However, Jung teaches:
wherein the one or more processors are configured by machine-readable instructions such that the status information is generated for the first user responsive to occurrence of an event related to the first user within the instance of the virtual space (Fig. 11, [0104]. Jung describes the interactive activity notification 1110 indicating the activity related to user BBB is presented in the chatting room window; any user in the group chatting can be determined as the first user).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual world chat system teachings of modified Leahy with the virtual space status information teachings of Jung to provide users’ activity status on the collaborative virtual resource for collaborative information.

Re-claims 6 and 15,
Leahy-Gunderson teaches the system and method in claims 2 and 10, respectively, but Leahy fails to teach a system and method, wherein the first potential input is related to marching, researching, crafting, building, transporting, mining, prospecting, or training within the virtual space.  
However, Jung teaches:
wherein the first potential input is related to marching, researching, crafting, building, transporting, mining, prospecting, or training within the virtual space (Fig. 11, [0104, 0105]. Jung describes the interactive activity notifications 1110, and 1120 relating to building and prospecting).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual world chat system teachings of modified Leahy with the virtual space status information teachings 

Re-claims 7 and 16,
Leahy-Gunderson teaches the system and method in claims 1 and 10, respectively, but Leahy fails to teach a system and method, wherein the commands are received from the users through client computing platforms associated with the users.  
However, Jung teaches:
wherein the commands are received from the users through client computing platforms associated with the users (Fig. 11, [0104]. Jung describes user BBB’s command to modify the “FF.doc” file through the BBB’s client computer. In addition, any particular chatting room participated user can select the “file open” input command on the interactive activity notification 1110 from their own client computer to open the file “FF.doc”).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual world chat system teachings of modified Leahy with the virtual space status information teachings of Jung to provide users controls directly on the collaborative virtual resource for convenience.

Re-claims 8 and 17,
Leahy-Gunderson teaches the system and method in claims 1 and 10, respectively, but Leahy fails to teach the system and method, wherein the one or more 
However, Jung teaches:
wherein the one or more processors are further configured by machine-readable instructions such that presenting the identified potential inputs includes presenting, through the graphical chat interfaces, one or more controls that facilitate consumption of virtual resources associated with the first action (Fig. 11, [0104]. Jung describes the concept of displaying the user activity notification 1110 providing user the menu to open or navigate to a file).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual world chat system teachings of modified Leahy with the virtual space status information teachings of Jung to provide users controls directly on the collaborative virtual resource for convenience.

Re-claims 9 and 18,
in addition to what Leahy-Gunderson teaches in claims 1 and 10, respectively, Leahy also teaches the system and method having similar limitations in scope of claims 1 and 10 as the KSR substitution one for another (i.e. a second potential input from a second user. For example, user CCC commenting to the file) and predicting a similar results; therefore, it is rejected under similar rationale.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Leahy in view of Gunderson and Jung, and further in view of Cili et al. (“Cili”, US 2014/0232815 A1).
Re-claims 5 and 14,
Leahy-Gunderson-Jung teaches the system and method in claims 4 and 13, but Leahy fails to teach a system and method, wherein one or more processors are configured by machine-readable instructions such that the status information is generated for the first user at a predetermined frequency.
However, Cili teaches:
wherein one or more processors are configured by machine-readable instructions such that the status information is generated for the first user at a predetermined frequency ([0025]. Cili describes the concept of repeating to display the notification according to a predefined frequency).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual world chat system teachings of modified Leahy with the user reminder trigger teachings of Cili to get user attention on a certain event.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN S NGUYEN/Primary Examiner, Art Unit 2145